DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “rough surface or tread” (Claim 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation of “20 mm/s to 40 mm/s, and the claim also recites “preferably 35 mm/s” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 9, and 14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP4575584 to Suzuki in view of DE102005050940 to Pekal.
 	In re claims 1 and 14, Suzuki teaches a release agent supply device for cold knife weakening, comprising: 
a wheel (20) which is adapted to roll in a weakening line (16) formed by cold knife weakening;
a nozzle (26), wherein the opening of the nozzle is adjacent the rim of the wheel and is oriented towards the wheel; and 
a release agent feeder which is in fluid communication with the nozzle for providing the release agent to the nozzle; 
wherein the nozzle is adapted to supply the release agent to the wheel, and the wheel is adapted to apply the release agent to the weakening line, when rolling therein (Para 13).
Note, the preamble is directed to the supply device, which does not comprise the wheel. In other words, the wheel has not been positively recited in the body of the claim. However, in light of compact prosecution, the Examiner has examined the claim as if the wheel has been positively recited. Para 0013 of Suzuki teaches the air is supplied to both the wheel and the groove (16). The Examiner has interpreted this to mean that the wheel aids in directing the air towards the weakening line when rolling.
Regarding claim 1, the Examiner has interpreted the nozzle must have a feeder which permits air to flow through the nozzle. Suzuki is silent to the feeder; however, in the event one may argue Suzuki does not teach a feeder, Pekal teaches it is known to in the art to provide an air blower with a feeder (pump) to supply fluid to the nozzle (7,9,11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the nozzle of Suzuki with a feeder (or pump) as taught by Pekal to provide the exact amount of fluid to the parting groove in an accurate and consistent 
In re claim 3, wherein the wheel has a rim comprising a tread (28).
The term tread has been given its plain and ordinary meaning as set forth by Merriam Webster Dictionary, as a manner of stepping. The wheel of Suzuki has a plurality of stepped grooves.
In re claim 5, further comprising a holder (22) adapted to at least hold the wheel (20) and exert a pressure to the weakening line (Para 0011).
In re claim 9, wherein the weakening line (16) has a residual thickness comprised between 0.5mm to 0.7mm.
Note, the preamble is directed to a supply device, not the workpiece. The weakening line of Suzuki merely has to be capable have having the claimed thickness, in which it does. 

In re claim 14, a method for forming a cold knife weakening line on an automobile interior trim part (Para 0002), comprising the following steps: 
cutting a weakening line (16) on the surface of the automobile interior trim part (10); and
applying the release agent (via 26) in the weakening line by means of a release agent supply device according to claim 1.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sukuzi in view of Pekal, as applied to the above claims, and in further view of KR102016003583 to Takmatsu et al.
In re claim 2, Sukuzi teaches a wheel having a thickness, but does not teach the wheel has a thickness comprised between 1.5 to 3mm.
Takmatsu teaches a wheel (11) having a thickness of 0.6 to 1.5mm (Pg. 3, lines 32-35).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to fabricate the wheel of Sukuzi to have a thickness of 0.6 to 1.5mm as taught by Takmatsu due to the type and thickness of the substrate which pressure is being applied. In other words, a thin blade may not appropriately penetrate a very thick and brittle substrate; therefore, the required thickness of the blade depends on the material and thickness of the substrate.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sukuzi in view of Pekal, as applied to the above claims, and in further view of WO2010087423 to Tominaga et al.
In re claim 4, Sukuzi teaches a wheel having a rolling speed, but does to teach the speed is between 20 to 40 mm/s and preferably 35 mm/s.
Tominaga teaches a wheel having a speed of 10 to 500 mm/s (Description).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to maneuver the wheel of Sukuzi at a speed of 10 to 500 mm/s, which includes the range of 20 to 40 mm/s as taught by Tominaga based on the type and thickness of the brittle material substrate (Description).
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sukuzi in view of Pekel, as applied to the above claims, and in further view of US Patent Application Publication No. 20170152843 to Bei et al.
In re claim 6, Sukuzi teaches providing a feeder, but does not teach the release agent feeder comprises a controllable pumper for pumping the release agent to the nozzle, wherein the pumper is adaped to control the releasing speed of the release agent at the opening of the nozzle, in which the releasing speed is comprised between 0.05 g/s and 0.15 g/s.
Pekel teaches a controllable pumper (Pg. 3, lines 8-10) for pumping the release agent to the nozzle which is adapted to control the releasing speed of the release agent at the opening of the nozzle.
Bei teaches a controllable pumper (220) adapted to control the releasing speed for pumping the release agent to the nozzle which is adapted to control the releasing speed between 0.5 g/s and 0.15 g/s of the release agent at the opening of the nozzle (Paras 0055-0059).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the device of Sukuzi with a controllable pumper as taught by Pekel and Bei to provide the exact amount of fluid to the parting groove in an accurate and consistent manner.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sukuzi in view of Pekel.
In re claim 10, Sukuzi teaches and opening in the nozzle is spaced from the rim of the wheel by a distance, but does not teach the distance is 1 to 5mm.
Pekel provides a teaching of a release agent supply having a nozzle (7,10,11) which is spaced in a very close relationship with respect to the blade tip (2). This is advantageous to retain the release agent in the parting line (Pg. 3, line 18-19). This prevents the release agent .

Claim 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sukuzi in view of Pekal, as applied to the above claims, and in further view of WO2013060042 to Huang et al.
In re claim 11, Suzuki teaches a cold knife system for forming a cold knife a weakening line on an automobile interior trim part, comprising:
 a cold knife (14) for cutting the weakening line on the surface of the automobile interior trim part;
 a release agent supply device according to any one of claims 1.
Regarding claim 11, the Examiner has interpreted the nozzle must have a feeder which permits air to flow through the nozzle. Suzuki is silent to the feeder; however, in the event one may argue Suzuki does not teach a feeder, Huang teaches it is known to in the art to provide an air blower with a feeder (pump to supply air to the nozzle, Pg. 4, lines 23-25).


	Regarding claim 11, Suzuki teaches a cold knife and a release agent supply device and a distance between the structures so that they do not interfere with each other, but does not teach a connector which connects the cold knife to the release agent supply device.
	Huang teaches a connector (11,12), which connects a knife (21) to an agent supply device (31).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the cold knife and supply device of Suzuki with a connector as taught Huang to adjust the distance between the knife and the supply device to adjust the purging effect.
	The term purge means, removal. By providing Suzuki with connector which permits the knife and supply device to be adjusted maintains the removal of material by the knife while also permitting the wheel and supply agent to stabilize the weakening groove by preventing remelting of the airbag; therefore, the material of the substrate is capable of remaining effectively purged via the weakening line (created by the knife, wheel, and supply agent).
	
	Regarding claim 12, modified Suzuki teaches the connector permits the distance between the knife and supply agent to be adjusted relative to one another; however, the modification does not teach the distance between the cold knife and supply agent is 10 to 20cm.
One having ordinary skill in the art at the time of invention would have been prompted by the adjustability of the connector to try various small distances due to the advantages of this 

	In re claim 13, the automobile interior trim part (10) is made from thermoplastic olefin (Para 0002).
	Note, the preamble is directed to a cold knife system, not the workpiece.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KR101279674 and KR101279733 directed to a wheel and a closely located nozzle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER S MATTHEWS/Primary Examiner, Art Unit 3724